Citation Nr: 1728342	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  11-24 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether the reduction in the rating from 20 percent to noncompensable for service-connected bilateral hearing loss, effective January 1, 2016, was proper.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a lung disorder, to include chronic obstructive pulmonary disease (COPD) and emphysema.

4.  Entitlement to an initial rating in excess of 10 percent for service-connected residuals of lower back injury (lumbar spine disability).

5.  Entitlement to an initial rating in excess of 10 percent for service-connected sciatica, left lower extremity.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to October 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010, March 2011, September 2011, and October 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In March 2017, the Veteran and his spouse testified before the undersigned Veterans Law Judge during a hearing at the RO; a transcript of the hearing is of record.

The Board notes that, following the August 2011 and May 2014 statements of the case, additional evidence was added to the record, including VA treatment records and private treatment record.  This evidence has not been considered by the agency of original jurisdiction (AOJ); however, with regard to the issue of whether the reduction in the rating from 20 percent to noncompensable for service-connected bilateral hearing loss, effective January 1, 2016, was proper, as the Board is granting the full benefit sought on appeal, there is no prejudice to the Veteran by the Board considering this evidence in the first instance.  See 38 C.F.R. § 20.1304 (2016).  Insofar as the evidence pertains to his remaining claims, because the Board is remanding those claims for further development, the AOJ will have the opportunity to review the evidence in the first instance.

As noted in a January 2009 Board remand, in May 2006, the Veteran raised the issue of entitlement to service connection for a hernia as secondary to his lumbar spine disability; however, the issue has still not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is once again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issue of whether the reduction in the rating from 20 percent to noncompensable for service-connected bilateral hearing loss, effective January 1, 2016, was proper is addressed below.  The remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran was in receipt of a 20 percent rating for service-connected bilateral hearing loss from August 27, 2004, to January 1, 2016, a period of more than five years.

2.  The October 2015 rating decision that reduced the Veteran's disability rating for his service-connected bilateral hearing loss from 20 percent to noncompensable, effective January 1, 2016, failed to provide notice of and apply the provisions of 38 C.F.R. §§ 3.105(e) and 3.344.


CONCLUSIONS OF LAW

Since the reduction of the rating for service-connected bilateral hearing loss from 20 percent to noncompensable was not in accordance with applicable law and regulations, the criteria for restoration of the 20 percent rating, effective January 1, 2016, are met.  38 U.S.C.A. §§ 1155, 5112 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  As the Board's decision as to whether the reduction in the rating from 20 percent to noncompensable for service-connected right thumb arthritis, effective February 1, 2010, was proper is completely favorable, no further action is required to comply with the VCAA and implementing regulations.

II.  Analysis

Congress has provided that a Veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2014).  When an AOJ reduces a rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Initially, the Board notes that, where the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).  

In the instant case, the reduction from 20 percent to noncompensable for the Veteran's bilateral hearing loss reduced his overall compensation from 40 percent to 30 percent.  Thus, 38 C.F.R. § 3.105(e) is applicable.  In this case, however, the Board finds that the AOJ did not comply with the requirements of 38 C.F.R. § 3.105(e).  In July 2013, the Veteran was informed of the proposed action in a rating decision that set forth the material facts and reasons for the proposal.  In an August 2013 letter, he was notified of his opportunity to present additional evidence within a 60-day period, as well as his right to request a personal hearing.  Later that same month, the AOJ received the Veteran's request for a personal hearing.  Despite the request, there is no indication that the AOJ attempted to schedule the requested hearing; instead, the reduction was effectuated in the October 2015 rating decision on appeal, which decreased his 20 percent rating for bilateral hearing loss to noncompensable.

Furthermore, for reductions in ratings to be properly accomplished, specific requirements must be met.  See 38 C.F.R. § 3.344; see also Dofflemyer, 2 Vet. App. 277 (1992).  In regard to disability ratings in effect for a period of five years or more, the provisions of 38 C.F.R. § 3.344(a) and (b) are for application.  See 38 C.F.R. § 3.344(c).  Where a veteran's schedular rating has been both stable and continuous for five years or more, the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher evaluation.  38 C.F.R. § 3.344(a).  Ratings for disease subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Id.  Moreover, though material improvement in the mental or physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Id. 

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the AOJ at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition has demonstrated actual improvement.  Cf. Dofflemyer, 2 Vet. App. at 281-82.  Care must be taken, however, to ensure that a change in an examiner's evaluation reflects an actual change in the Veteran's condition, and not merely a difference in the thoroughness of the examination or in descriptive terms, when viewed in relation to the prior disability history.  In addition, it must be determined that an improvement in a disability has actually occurred, and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown, 5 Vet. App. at 420-22; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  This is in stark contrast to a case involving a claim for an increased (i.e., higher) rating, in which it is the veteran's responsibility to show the disability has worsened.  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).

Historically, a June 2005 rating decision granted service connection for bilateral hearing loss, and assigned a 20 percent disability rating under 38 C.F.R. § 4.85, Diagnostic Code 6100, effective August 27, 2004, based on audiological results obtained during an April 2005 VA examination.  Therefore, because the Veteran's 20 percent rating was in effect for more than five years at the time of the October 2015 rating decision, 38 C.F.R. § 3.344 (a) and (b) are applicable.  

In April 2013, the AOJ sent a letter to the Veteran informing him that, in order to reevaluate the severity of his bilateral hearing loss, a new VA examination was going to be scheduled.  Later that same month, he underwent a new VA examination and, based on the audiological results obtained during the examinations, the July 2013 rating decision proposed to reduce the Veteran's rating from 20 percent to noncompensable.

Based on April 2013 and August 2015 VA examination reports, as well as his VA and treatment records, the AOJ reduced the rating for the Veteran's bilateral hearing loss from 20 percent to noncompensable, effective January 1, 2016.  However, review of the October 2015 rating decision and the March 2016 statement of the case reveals that the AOJ failed to provide notice of, and apply, the provisions of 38 C.F.R. § 3.344.  Specifically, both October 2015 rating decision and the March 2016 statement of the case fail to address whether the April 2013 and August 2015 VA examinations were as full and complete as the examination upon which the original rating was established.  Additionally, the October 2015 rating decision and the March 2016 statement of the case fail to discuss whether the evidence demonstrated a material improvement that would be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a); Kitchens v. Brown, 7 Vet. App. 320 (1995).

The Board emphasizes that failure to consider and apply the provisions of 38 C.F.R. §§ 3.105 and 3.344, if applicable, renders a rating decision void ab initio as such omissions are error and not in accordance with the law.  See Greyzck, 12 Vet. App. at 292.  See also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Dofflemyer, 2 Vet. App. 277.  By failing to provide the Veteran with his requested hearing and failing to provide notice of, and apply, the provisions of 38 C.F.R. § 3.344, the October 2015 rating decision was not in accordance with the law and is rendered void ab initio.  Accordingly, the 20 percent disability rating for the Veteran's service-connected bilateral hearing loss is restored, effective January 1, 2016.


ORDER

Restoration of the 20 percent rating for the Veteran's service-connected bilateral hearing loss, effective January 1, 2016, is granted.




REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

At the outset, the Board finds that a remand is necessary in order to obtain outstanding VA treatment records.  Although some VA treatment records are associated with the claims file, these records are scattered in time and reference dates of treatment that are not associated with the claims file.  For example, the earliest VA treatment record, dated in September 2001, references treatment in July 2001.  Similarly, VA treatment records indicate that the Veteran received treatment in August and November 2008, see July 2013 VA Primary Care E & M Note; however, there are no treatment records dated in 2008 associated with the claims file.  The Board notes that the VA treatment records associated with the claims file have largely been submitted by the Veteran.

Because the Veteran's VA treatment records appear to be incomplete; and because those records, if procured, could bear on the outcome of his remaining claims on appeal, efforts must be made to obtain a complete copy of all VA treatment records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).  The Veteran should also be given an opportunity to identify any additional pertinent evidence.

The Veteran's most recent VA examination to assess the nature and severity of his service-connected lumbar spine disability and sciatica of the left lower extremity was in May 2014.  However, during the April 2017 Board hearing, the Veteran stated that both conditions had worsened since his most recent examination.  See April 2017 Hearing Transcript, pp. 33-34.

When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggerman v. Brown, 5 Vet. App. 281 (1993).  Not only is this last examination remote, but the Veteran has also asserted that his condition has worsened since the previous VA examination.

Given the foregoing, the Board finds that a more contemporaneous examination is needed to fully and fairly evaluate the Veteran's service-connected lumbar spine disability and sciatica of the left lower extremity.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the electronic claims file a complete copy of all VA treatment records since at least July 2001.

2.  Contact the Veteran and request authorization to obtain any outstanding private medical records.  Make at least two (2) attempts to obtain records from any identified source.

3.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would futile, which should be documented in the claims file.  He must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After obtaining all outstanding records, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected lumbar spine disability and sciatica of the left lower extremity. The complete record, to include a copy of this Remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

As part of the examination, the examiner should conduct range of motion studies on the lumbar spine.  The examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension, forward flexion, lateral flexion, and lateral rotation.  Range of motion testing should also include testing for pain on both active and passive motion, in weight bearing and non-weight bearing.

If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion, extension, and/or rotation at which such pain begins.  Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which he experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.

For the Veteran's service-connected sciatica of the left lower extremity, the examiner should identify with specificity the precise nerve or nerves (if any) that are affected, or seemingly affected.  For each affected nerve, the examiner should indicate, with respect to each affected extremity, whether the impairment is best characterized as neuritis, neuralgia, or paralysis, and should describe the relative severity thereof (i.e., whether any noted neuritis, neuralgia, or incomplete paralysis is mild, moderate, or severe).

Finally, the examiner is asked to provide a full description of any functional effects that the Veteran's disabilities have on his activities of daily living, to include employment.

All opinions or findings provided must include an explanation for the bases for the opinion.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.

5.  Thereafter, and after any further development deemed necessary, the issues on appeal should be reajudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


